Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1912288 in view of JP 4-81470.
Regarding claims 1 and 5, EP ‘288 substantially discloses the claimed invention, including an interface for connecting an electric motor to a wiring harness (paragraph 1), wherein the interface comprises a motor-side housing 11, in which two plugging chambers 12 are provided.  JP ‘470 discloses a contact blade 17 of the electric motor extends into each plugging chamber 13, wherein each plugging chamber is provided with a stop 15a for a plugging sleeve 5 and a latching element 15b for the plugging sleeve, and to provide EP ‘288 with this type of structure thus would have been obvious, to facilitate electrical connection.
Regarding claim 2, JP ‘470 discloses the stop 15a and the latching element 15b are formed by opposite end faces of a narrowing 15 of the plugging chamber 12.
Regarding claim 3, JP ‘470 discloses the narrowing 15 is arranged approximately at a height of a free end of the contact blade.
Regarding claim 4, EP ‘288 (Figure 6) discloses the plugging chamber has a lead-in chamfer 112.

Regarding claim 14, JP ‘470 discloses the narrowing 15 is configured to render the plugging sleeve 5 unusable when the plugging sleeve is removed.
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1912288 in view of JP 4-81470 as applied to claim 5 above, and further in view of Bruhn 2017/0093245.
	Regarding claim 6, Bruhn (Figure 16, paragraphs 132-137) discloses the housing is a brush holder housing 201 of the electric motor, and to form the housing o EP ‘288 as a brush holder housing thus would have been obvious, for economy of manufacture.
Regarding claim 7, Bruhn (paragraph 127) discloses the brush holder housing 201 receives a printed circuit board on which a motor sensor is arranged.
Regarding claim 10, Bruhn (paragraph 1127) discloses a plug-in connector for connecting the motor sensor is provided on the printed circuit board.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1912288 in view of JP 4-81470 and Bruhn as applied to claim 7 above, and further in view of CN 106451883.
	Regarding claim 8, CN ‘883 (Figure 6) discloses a printed circuit board has an opening which is arranged concentric to a motor shaft of the electric motor, and to provide EP ‘288 with this type of structure thus would have been obvious, to conserve space.
Regarding claim 9, CN ‘883 (Figure 3 and 6) discloses the printed circuit board is secured to the housing by at least one plastically deformed locking pin, and to provide EP ‘288 with this type of structure thus would have been obvious, to prevent damage to the board.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1912288 in view of JP 4-81470 as applied to claim 5 above, and further in view of JP 57-3548.
JP ‘548 (Figure 1) discloses the plugging chambers extend in an axial direction, and to form the plugging chambers of EP ‘288 in this way thus would have been obvious, for ease of manufacture.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1912288 in view of JP 4-81470 as applied to claim 12 above, and further in view of Tasch 6459183.
Tasch (front page) discloses an electric motor with apertures 15 which receive two pins (bolts) for torque support (mounting), and to provide EP ‘288 with two pins for torque support thus would have been obvious, to prevent excessive vibration of the electric motor.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833